Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/18/2019 & 11/15/2018 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Election/Restrictions
Claims 45-54 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention (II), there being no allowable generic or linking claim. Election was made without traverse in Paper filed on 02/10/2022.  Restriction is now FINAL.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11, 13, 15-25, 27-30, 33, 35-40 & 42-43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ju et al. (U.S. 2013/0249494 A1) in view of Albertus et al. (U.S. 2015/0048783 A1).

Regarding claim 1, Ju et al. disclose a battery 100a; a sensor 130 for measuring swelling of the battery 100a (see par. 0052-0053); and a battery management system BMS 120 including a controller 240 in electrical communication with the sensor 130 (see par. 0047 & claim 16) and a controller 240 (see Fig. 7 below & par. 0007, 0015, 0061 & 0074, wherein Sensor Unit 130 in electrical connection with Battery Management System controller, BMS 120 a sensor configured to measure a swelling of the battery module and to generate a swelling data value; and a management system configured to control a charging and a discharging of the battery module to reduce a swelling rate of the battery module or to correct the swelling of the battery module according to the swelling data value and the state of charge. The battery management system may further include: a swelling sensor configured to receive the swelling data value to determine whether a degree of swelling is greater than or equal to a swelling reference value as disclose in par. 0061).
Ju et al. is not understood to explicitly disclose the controller being configured to execute a program stored in the controller to determine a state of health percentage of the battery based on a reading from the sensor.
In related art, US 2015/0048783 to Albertus et al. discloses that controller being configured to execute a program stored in the controller to determine a state of health percentage of the battery based on a reading from the sensor (see pars. 0027-0029, 0039 and claims 10-11).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the controller taught by Ju et al. to be configured to execute a program stored in the controller to determine a state of health percentage of the battery as taught by Albertus et al. as being not more than predictable use of prior art elements according to established functions. One would be motivated to make such a modification in order to utilizing the data from the pressure sensor and the stored incremental capacity curves based on force to estimate the capacity fading and signal a user with the state of health percentage (see Alberus’s pars. 0027-0029, 0039 and claims 10-11).

    PNG
    media_image1.png
    305
    436
    media_image1.png
    Greyscale

As to claim 2, Ju et al. is not understood to explicitly disclose the controller is configured to execute a program stored in the controller to determine a state of health percentage of the battery based on a force incremental capacity curve and a pressure reading from the sensor.
In related art, US 2015/0048783 to Albertus et al. discloses that the controller is configured to execute a program stored in the controller to determine a state of health percentage of the battery based on a force incremental capacity curve and a pressure reading from the sensor (see pars. 0027-0029, 0039 and claims 10-11).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the controller taught by Ju et al. to be configured to execute a program stored in the controller to determine a state of health percentage of the battery as taught by Albertus et al. as being not more than predictable use of prior art elements according to established functions. One would be motivated to make such a modification in order to utilizing the data from the pressure sensor and the stored incremental capacity curves based on force to estimate the capacity fading and signal a user with the state of health percentage (see Alberus’s pars. 0027-0029, 0039 and claims 10-11).
As to claim 3, Ju et al. disclose discloses the sensor is selected from a sensor that measures any form of stress, or pressure, or force, strain, or displacement, or a sensor that measures any form of physical deformation (see par. 0056; As the battery module 110 repeats charging and discharging, the battery module 110 maybe come  over charged or subjected to a high temperature, which may cause battery swelling  or expansion of battery cells in the battery module 110 due to an increase in an internal pressure battery swelling may deform an external appearance of a case of the battery pack 100a, and stability of the battery pack 100a maybe problematic due to this deformation, see par. 0061, the sensor unit 130 measures a degree of swelling is selected from a sensor that measures any form of the battery module 110 ; the sensor unit 130 may measure a degree of swelling of the battery module 110 by using a piezoelectric element).
As to claim 4, Ju et al. disclose physical deformation is measured using piezoelectric device (see par. 0061 wherein the sensor unit 130 measures a degree of swelling is selected from a sensor that measures any form of the battery module 110 ; the sensor unit 130 may measure a degree of swelling of the battery module 110 by using a piezoelectric element).
As to claim 5, Ju et al. disclose wherein the sensor is a sensor that measures stress, pressure, or force (see par. 0061, wherein the sensor unit 130 measures a degree of swelling of the battery module 110. According to an embodiment of the present invention, the sensor unit 130 may measure a degree of swelling of the battery module 110 by using a piezoelectric element. When using a piezoelectric element, a minute change in the battery module 110 may be precisely measured. The sensor unit 130 transmits a measurement result to the BMS 120).
As to claim 6, Ju et al. disclose wherein the sensor is a sensor that measures strain, or displacement (see par. 0061, wherein the sensor unit 130 measures a degree of swelling of the battery module 110. According to an embodiment of the present invention, the sensor unit 130 may measure a degree of swelling of the battery module 110 by using a piezoelectric element. When using a piezoelectric element, a minute change in the battery module 110 may be precisely measured. The sensor unit 130 transmits a measurement result to the BMS 120).
As to claim 7, Ju et al. disclose the sensor is selected from a sensor that measures any form of physical deformation (see par. 0056; As the battery module 110 repeats charging and discharging, the battery module 110 maybe come  over charged or subjected to a high temperature, which may cause battery swelling  or expansion of battery cells in the battery module 110 due to an increase in an internal pressure battery swelling may deform an external appearance of a case of the battery pack 100a, and stability of the battery pack 100a maybe problematic due to this deformation, see par. 0061, the sensor unit 130 measures a degree of swelling is selected from a sensor that measures any form of the battery module 110 ; the sensor unit 130 may measure a degree of swelling of the battery module 110 by using a piezoelectric element).
As to claim 8, Ju et al. disclose the battery includes: a plurality of cells, or a single cell (see par. 0053).
As to claim 9, Ju et al. fail to disclose wherein the cell or cells are selected from: pouch cells.
In related art, US 2015/0048783 to Albertus et al. discloses pouch cells (see par. 0046).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cell taught by Ju et al. to be a pouch cell as taught by Albertus et al. as being not more than predictable use of prior art elements according to established functions. One would be motivated to make such a modification in order to flexible to any kind of cell’s shape (see Alberus’s pars. 0046).
As to claim 10 adds the limitation wherein a positive electrode selected from lithium nickel manganese cobalt oxide (see Lu’s pars. 0045 & 0055), lithium manganese oxide, and lithium iron phosphate; and a negative electrode selected from graphite, lithium titanite, hard carbon, tin/cobalt alloy, and silicon carbon; and an electrolyte selected from LiPFe, LiBF4, and LiClO4. However, it would have been obvious to a person having ordinary skill in the art at the time of the invention was made to modify the positive electrode to receive lithium manganese oxide, and lithium iron phosphate; and a negative electrode selected from graphite, lithium titanite, hard carbon, tin/cobalt alloy, and silicon carbon; and an electrolyte selected from LiPFe, LiBF4, and LiClO4 because it has been held that changes in materials, shape and size are a matter of obvious design choice, absent any persuasive evidence that the change in configuration was significant. (see In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1432).
As to claim 11, Ju et al. disclose the battery is packaged with the sensor 130 (see pars. 0052-0053). 
As to claim 13, Ju et al. disclose the sensor is a load cell (see par. 0061, wherein the sensor unit 130 [i.e., sensor] measures a degree of swelling of the battery module 110. According to an embodiment of the present invention, the sensor unit 130 may measure a degree of swelling of the battery module 110 by using a piezoelectric element. [a piezoelectric sensor is i.e., load cell).
As to claim 15, Ju et al. disclose the battery is a lithium ion battery pack 100 (see pars. 0045-0046).
As to claim 16, Ju et al. disclose the pressure sensor includes a plurality of pressure sensors (see par. 0056).
As to claim 17, Ju et al. is not understood to explicitly disclose the controller is configured to execute the program stored in the controller to output a signal associated with the state of health or other diagnostic signals to be used in the battery management system.
In related art, US 2015/0048783 to Albertus et al. discloses that the controller is configured to execute the program stored in the controller to output a signal associated with the state of health or other diagnostic signals to be used in the battery management system (see pars. 0027-0029, 0039 and claims 10-11).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the controller taught by Ju et al. to be configured to execute a program stored in the controller to determine a state of health percentage of the battery as taught by Albertus et al. as being not more than predictable use of prior art elements according to established functions. One would be motivated to make such a modification in order to utilizing the data from the pressure sensor and the stored incremental capacity curves based on force to estimate the capacity fading and signal a user with the state of health percentage (see Alberus’s pars.  0027-0029, 0039 and claims 10-11).
As to claim 18, Ju et al. disclose wherein the state of health or other diagnostic signals are selected from one or more of:
(i) capacity fade, or
(il) resistance growth, or
(ill) expected lifetime signal, or
(iv) anticipated replacement date, or
(v) pre-failure warning.
(see pars. 0047 & 0059, wherein The main controller 240 may
Be coupled to the battery pack 100a via a third terminal P3 to exchange a control signal with the battery pack 100a, monitor a state of the battery pack 100a and control an operation of the battery pack 100a, wherein the BMS 120 maybe coupled to the battery module 110, and may control charging and discharging operations of the battery module 110. In addition, the BMS 120 may perform functions such as an over charge protection function, an over-discharging protection function, an over-current protection function, an over-voltage protection function, an over-heating protection function, and/or cell balancing; the BMS 120 may include a measuring unit that measures a voltage, a current, a temperature, a remaining amount of power, a life span, a SOC, or the like from the battery module 110, and may generate a control signal based on a measurement result to control external devices such as the starter motor 220 and the power generation module 210).
As to claim 19, Ju et al. disclose Ju et al. disclose wherein the state of health is capacity fade via decrease (see par. 0044).
As to claim 20, Ju et al. disclose wherein the state of health or other diagnostic signal is resistance growth or increase (see pars. 0056-0057 and 0071).
As to claim 21, Ju et al. disclose wherein the state of health or another diagnostic signal is expected lifetime/life span signal (see pars. 0044 & 0059).
As to claim 22, Ju et al. disclose wherein the state of health or other diagnostic signal is anticipated replacement date or exchange period (see pars. 0044 & 0047).
As to claim 24, Ju et al. disclose wherein: the reading from the sensor is taken during charge or discharge of the battery (see pars. 0056-0059; claims 9 & 16).
As to claim 25, Ju et al. wherein: the controller determines the state of health percentage of the battery every time the battery is charged or discharged (see pars. 0022, 0047 & claim 16).
As to claim 27, Ju et al. disclose the electrical device of claim 1 configured to supply electrical power to propel the vehicle , or to supplement propulsion or electric load in a vehicle (see pars. 0040 & 0047-0049).
As to claim 28, Ju et al. disclose a consumer electronics apparatus comprising: the electrical device of claim 1 (see pars. 0018-0019 & 0050).
As to claim 29, Ju et al. disclose a battery management system as seen in Fig. 7 for a battery 100a including a sensor 130 for measuring swelling of the battery 100a (see par. 0052-0053); and a battery management system BMS 120 including a controller 240 in electrical communication with the sensor 130 (see par. 0047 & claim 16) and a controller 240 (see Fig. 7 below & par. 0007, 0015, 0061 & 0074, wherein Sensor Unit 130 in electrical connection with Battery Management System controller, BMS 120 a sensor configured to measure a swelling of the battery module and to generate a swelling data value; and a management system configured to control a charging and a discharging of the battery module to reduce a swelling rate of the battery module or to correct the swelling of the battery module according to the swelling data value and the state of charge. The battery management system may further include: a swelling sensor configured to receive the swelling data value to determine whether a degree of swelling is greater than or equal to a swelling reference value as disclose in par. 0061).
Ju et al. is not understood to explicitly disclose the controller being configured to execute a program stored in the controller to determine a state of health percentage of the battery based on a reading from the sensor.
In related art, US 2015/0048783 to Albertus et al. discloses that controller being configured to execute a program stored in the controller to determine a state of health percentage of the battery based on a reading from the sensor (see pars. 0027-0029, 0039 and claims 10-11).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the controller taught by Ju et al. to be configured to execute a program stored in the controller to determine a state of health percentage of the battery as taught by Albertus et al. as being not more than predictable use of prior art elements according to established functions. One would be motivated to make such a modification in order to utilizing the data from the pressure sensor and the stored incremental capacity curves based on force to estimate the capacity fading and signal a user with the state of health percentage (see Alberus’s pars. 0027-0029, 0039 and claims 10-11).
As to claim 30, Ju et al. is not understood to explicitly disclose the controller is configured to execute a program stored in the controller to determine a state of health percentage of the battery based on a force incremental capacity curve and a pressure reading from the sensor.
In related art, US 2015/0048783 to Albertus et al. discloses that the controller is configured to execute a program stored in the controller to determine a state of health percentage of the battery based on a force incremental capacity curve and a pressure reading from the sensor (see pars. 0027-0029, 0039 and claims 10-11).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the controller taught by Ju et al. to be configured to execute a program stored in the controller to determine a state of health percentage of the battery as taught by Albertus et al. as being not more than predictable use of prior art elements according to established functions. One would be motivated to make such a modification in order to utilizing the data from the pressure sensor and the stored incremental capacity curves based on force to estimate the capacity fading and signal a user with the state of health percentage (see Alberus’s pars. 0027-0029, 0039 and claims 10-11).
As to claim 33, Ju et al. disclose wherein taking the derivative of the charge or discharge capacity with respect to force includes first processing data of measured force over the time period of charge or discharge by applying a post processing technique (see pars. 0084-0086 & Fig. 8). 
As to claim 35, Ju et al. fail to disclose the controller is configured to execute the program stored in the controller to output a signal associated with the state of health or other diagnostic signals to be used in the battery management system.
In related art, US 2015/0048783 to Albertus et al. discloses that the controller is configured to execute the program stored in the controller to output a signal associated with the state of health or other diagnostic signals to be used in the battery management system (see pars. 0027-0029, 0039 and claims 10-11).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the controller taught by Ju et al. to be configured to execute a program stored in the controller to determine a state of health percentage of the battery as taught by Albertus et al. as being not more than predictable use of prior art elements according to established functions. One would be motivated to make such a modification in order to utilizing the data from the pressure sensor and the stored incremental capacity curves based on force to estimate the capacity fading and signal a user with the state of health percentage (see Alberus’s pars. 0027-0029, 0039 and claims 10-11).
As to claim 36, Ju et al. disclose wherein the state of health or other diagnostic signals are selected from one or more of:
(i) capacity fade, or
(il) resistance growth, or
(ill) expected lifetime signal, or
(iv) anticipated replacement date, or
(v) pre-failure warning.
(see pars. 0047 & 0059, wherein The main controller 240 may
Be coupled to the battery pack 100a via a third terminal P3 to exchange a control signal with the battery pack 100a, monitor a state of the battery pack 100a and control an operation of the battery pack 100a, wherein the BMS 120 maybe coupled to the battery module 110, and may control charging and discharging operations of the battery module 110. In addition, the BMS 120 may perform functions such as an over charge protection function, an over-discharging protection function, an over-current protection function, an over-voltage protection function, an over-heating protection function, and/or cell balancing; the BMS 120 may include a measuring unit that measures a voltage, a current, a temperature, a remaining amount of power, a life span, a SOC, or the like from the battery module 110, and may generate a control signal based on a measurement result to control external devices such as the starter motor 220 and the power generation module 210).
As to claim 37, Ju et al. disclose wherein the state of health or other diagnostic signal is capacity fade via decrease (see par. 0044).
As to claim 38, Ju et al. disclose wherein the state of health or other diagnostic signal is resistance growth or increase (see pars. 0056-0057 and 0071).
As to claim 39, Ju et al. disclose wherein the state of health or another diagnostic signal is expected lifetime/life span signal (see pars. 0044 & 0059).
As to claim 40, Ju et al. disclose wherein the state of health or other diagnostic signal is anticipated replacement date or exchange period (see pars. 0044 & 0047).
As to claim 42, Ju et al. disclose the reading from the sensor is taken during charge or discharge of the battery (see pars. 0056-0059; claims 9 & 16).
As to claim 43, Ju et al. disclose wherein: the controller determines the state of health percentage of the battery every time the battery is charged or discharged (see pars. 0022, 0047 & claim 16).

Claims 12 & 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ju et al. (U.S. 2013/0249494 A1) in view of Albertus et al. (U.S. 2015/0048783 A1) and further view of Weber et al. (U.S. 2015/0044523 A1).
As to claim 12, Ju et al. & Albertus et al. fail to disclose wherein the battery includes a plurality of cells, and an inner side of a first plate is in contact with a first end of the plurality of cells, and an inner side of a second plate is in contact with a second end of the plurality of cells.
In related art, US 2015/0044523 to Weber et al. discloses that the battery includes a plurality of cells, and an inner side of a first plate is in contact with a first end of the plurality of cells, and an inner side of a second plate is in contact with a second end of the plurality of cells (see Fig. 6 below &  pars. 0029-0034).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the plurality of cells taught by Ju et al. & Albertus et al. to be configured an inner side of a first plate is in contact with a first end of the plurality of cells, and an inner side of a second plate is in contact with a second end of the plurality of cells as taught by Albertus et al. as being not more than predictable use of prior art elements according to established functions. One would be motivated to make such a modification for the purpose of controlling temperature of a battery pack by holding cells and cooling plates together with additional assemblies at each end of the battery cells (see Weber’s pars. 0010).


    PNG
    media_image2.png
    316
    666
    media_image2.png
    Greyscale

As to claim 14, Ju et al. fail to disclose the load cell is adjacent an outer side of the first plate.  
In related art, US 2015/0044523 to Weber et al. discloses that the load cell is adjacent an outer side of the first plate (see Fig. 6 below &  pars. 0029-0034).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the load cell taught by Ju et al. &  Albertus et al. to adjacent an outer side of the first plate as taught by Albertus et al. as being not more than predictable use of prior art elements according to established functions. One would be motivated to make such a modification for the purpose of controlling temperature of a battery pack by holding cells and cooling plates together with additional assemblies at each end of the battery cells (see Weber’s pars. 0010).
Claims 23 & 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ju et al. (U.S. 2013/0249494 A1) in view of Albertus et al. (U.S. 2015/0048783 A1) and further view of Caliri (U.S. 4,038,634).
Ju et al. fail to disclose wherein the state of health or other diagnostic signal is pre-failure warning.  
In related art, US 4,038,634 to Caliri discloses that the state of health or other diagnostic signal is pre-failure warning (see co1umn 5, lines 55-65, automobile warning system which presents the pre-failure warning [i.e., signal is a pre-failure warning]; col 5 line 59-67, FIG. 6 represents a diagram of a circuit which may be used as a diagnostic aid [i.e., diagnostic] to detect and locate fault conditions in a motor vehicle. Input 64 may be power source, such as a battery).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the load cell taught by Ju et al. &  Albertus et al. to adjacent an outer side of the first plate as taught by Caliri et al. as being not more than predictable use of prior art elements according to established functions. One would be motivated to make such a modification for the purpose of provide automobile warning signals that can be easily understood by an operator (see Caliri’s, col. 1 lines 55-65 & col. 5, lines 55-65) 


Claims 26 & 44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ju et al. (U.S. 2013/0249494 A1) in view of Albertus et al. (U.S. 2015/0048783 A1) and further view of Vaidya et al. (U.S. 2014/0232411 A1).
As to claims 26 & 44, Ju et al. disclose wherein: the controller determines the state of health percentage of the battery every time the battery discharges below a 70% state of charge.
In related art, US 2014/0232411 to Vaidya discloses that the controller determines the state of health percentage of the battery every time the battery discharges below a 70% state of charge (Vaidya teaches the controller determines the state of health percentage of the battery every time the battery discharges below a 70% state of charge in par. 0040  SOH is the ratio of actual battery capacity to the rated, fresh, battery capacity. Standard practice is to depict SOH in percentage “i.e., state of health percentage”, multiply the ratio by 100. This parameter indicates health of the battery. Typically, a battery is allowed to work in a vehicle till it reaches 70% of its rated capacity [i.e., battery discharges below 70% state of charge]. The battery has to be replaced if the health falls below 70%. [0041] The estimation of SOH follows estimation of present battery capacity “i.e., every time”, which is computed from the knowledge of change in SOC as seen in par. 0063 & FIG. 3, the system disclosed consists of a processor via  controller determines battery SOC based on the provided input values).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the controller taught by Ju et al. &  Albertus et al. to determines the state of health percentage of the battery every time the battery discharges below a 70% state of charge as taught by Vaidya et al. as being not more than predictable use of prior art elements according to established functions. One would be motivated to make such a modification for the purpose of determining accurate State of Charge statistics (see Vaidya’s par. 0006 & 0040-0041).

Claims 31, 32 & 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ju et al. (U.S. 2013/0249494 A1) in view of Albertus et al. (U.S. 2015/0048783 A1) and further view of Sun et al. (U.S. 2015/0066406 A1).
As to claim 31, Ju et al. disclose measuring a force indicative of swelling within a reference battery over a time period of charge or discharge (see pars. 0084-0086 & Fig. 8). 
Ju et al. fail to disclose wherein the force incremental capacity curve is derived by: wherein the battery is a same type as the reference battery; and (il) taking the derivative of a charge or discharge capacity with respect to force.
In related art, US 2015/0066406 to Sun discloses that the battery is a same type as the reference battery; and taking the derivative of a charge or discharge capacity with respect to force (see Abstract, pars. 0032, 0037 & 0045).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the controller taught by Ju et al. &  Albertus et al. to determines the derivative of a charge or discharge capacity with respect to force as taught by Sun et al. as being not more than predictable use of prior art elements according to established functions. One would be motivated to make such a modification for the purpose of preventing batteries from swelling, (see Sun’s par. 0045, claim 1 & Abstract).
As to claim 32, Ju et al. disclose measuring a force indicative of swelling within a reference battery over a time period of charge or discharge (see pars. 0084-0086 & Fig. 8). 
Ju et al. fail to disclose wherein taking the derivative of a charge or discharge capacity with respect to force; and quantifying peaks or location of peaks of the force incremental capacity curve.
In related art, US 2015/0066406 to Sun discloses that taking the derivative of a charge or discharge capacity with respect to force; and quantifying peaks or location of peaks of the force incremental capacity curve (see Abstract, pars. 0032, 0037 & 0045).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the controller taught by Ju et al. &  Albertus et al. to determines the derivative of a charge or discharge capacity with respect to force as taught by Sun et al. as being not more than predictable use of prior art elements according to established functions. One would be motivated to make such a modification for the purpose of preventing batteries from swelling (see Sun’s par. 0045, claim 1 & Abstract).
As to claim 34, Ju et al. fail to disclose wherein applying a post processing technique includes: applying a filter, or smoothening and averaging, or using statistical methods.
In related art, US 2015/0066406 to Sun discloses that applying a post processing technique includes: using statistical methods (see pars. 0032 & 0045).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the controller taught by Ju et al. &  Albertus et al. to using statistical methods as taught by Sun et al. as being not more than predictable use of prior art elements according to established functions. One would be motivated to make such a modification for the purpose of effective and robust algorithms for obtaining Incremental Capacity Analysis (see Sun’s par. 0007 & 0045).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUNG NGUYEN whose telephone number is (571)272-1966.  The examiner can normally be reached on Mon- Friday 8AM - 4:00PM Eastern Time.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on 571-272-2121.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Examiner: 	/Trung Nguyen/-Art 2866
		May 6, 2022.

/Patrick Assouad/           Supervisory Patent Examiner, Art Unit 2858